DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on November 7, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7, 2022.
Information Disclosure Statement
The IDS received on March 24, 2021 and August 2, 2021 are proper and are being considered by the Examiner.
Drawings
The drawings received on March 24, 2021 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Idegami et al. (US 2015/0152480 A1, published June 4, 2015).

    PNG
    media_image1.png
    485
    412
    media_image1.png
    Greyscale
With regard to claims 1 and 3, Idegami et al. teach a device for thermocycling nucleic acids (therefore, controlling a chemical reaction), comprising the below structure (reproduced from 9D and 15C):

    PNG
    media_image2.png
    457
    384
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    548
    248
    media_image3.png
    Greyscale
	The device comprises thermal zones inside a reaction chamber (tube) as further shown in Figure 1A and Figure 5A (see below):

    PNG
    media_image4.png
    514
    240
    media_image4.png
    Greyscale
As shown, the reaction chamber comprises a first thermal zone 36A and a second thermal zone 36B having a different temperature from each other (“a high temperature region 36A and a low temperature region 36B are formed in the PCR container 30”, section [0051]; see also heaters 65B and 65C in Figure 8B, “high temperature-side heater 65B as a heater for PCR, and the low temperature-side heater 65C”, section [0121]).
	The artisans teach holding an emulsion in the reaction chamber, the emulsion including droplets encapsulated by a carrier fluid and having a density mismatch with the carrier fluid, each of the droplets including one or more reactants for the chemical reaction (“PCR container 30 is filled with an oil and the tip end of the tube on the side on which the fifth plug is disposed is preferably brought into contact with the oil in the PCR container … eluent 47 is phase-separated from the oil … the eluent is in the form of droplets”, section [0051]; “the eluent 47 having a plug shape (columnar shape) in the tube 20 is formed in the form of droplets in the oil”, section [0110]).
	The artisans then teach changing the orientation of the reaction chamber to move the droplets from the first thermal zone to the second thermal zone, such that the rate of the chemical reaction changes in at least a subset of the droplets (“when an operation of vertically inverting the entire cartridge 1 and heaters is repeated, the eluent 47 in the form of droplets moves alternatively between the high temperature region 36A and the low temperature region 36B and the eluent 47 which is a PCR solution is subjected to two-stage temperature treatment”, section [0051]).
	With regard to claim 2, the repeated steps of inversion results in the speeding up of the amplification products being formed.
	With regard to claims 5 and 6, the inversion to the high temperature region 36A results in denaturation of the double-stranded products which slows and halts the polymerization process.
	With regard to claim 7, the fluorescence within the droplets are detected as the droplets are moved to a fixed location of the amplification chamber (see section [0139], “fluorometer 55 includes … measures the intensity of the fluorescence emitted from the eluent 47 … disposed on the lower side of the rotary body”).
	With regard to claim 8, the Office asserts that the middle section of the tube located between the high temperature region 36B and the high temperature region 36A will have a third temperature via temperature gradient (“temperature gradient is generated in the liquid in the flow path forming portion 35 of the PCR container by the high temperature-side heater 65B and the low temperature-side heater 65C”, section [0126]).  Because claim 8 does not recite any structural configuration for the third temperature zone which exists, the discussed property necessarily meets the limitation.
	With regard to claim 10, the amplification reaction mixture comprises a SYBR Green dye (“PCR reaction reagent was added to the extract and a real time PCR was performed … reagent contains SYBR Green I”, section [0218]).
	With regard to claim 11, the change in orientation (i.e., repeated inversion) results in the amplification of nucleic acid products to be formed in the droplets.
	With regard to claim 12, the artisans also teach the use of a TaqMan® probe (“nucleic acid amplification solution is as follows … TaqMan probe: FAM- TGC AGT CCT CGC TCA CTG GGC ACG – TAMRA”, section [0232]).
	With regard to claim 13, the eluent which is disposed into the oil filled PCR chamber would necessarily comprise at least one which does not have target nucleic acid based on a distribution probability.
	With regard to claims 15 and 16, the PCR reaction is performed in the droplets and the data is collected in real time (“fluorometer 55 includes an excitation light source which emits excitation light to the eluent 47 in the PCR container 30 and a fluorophotometer which measure the intensity of the fluorescence emitted from the eluent 47”, section [0139]).
	Therefore, Idegami et al. anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Idegami et al. (US 2015/0152480 A1, published June 4, 2015) in view of Ahrberg et al. (Lab Chip, 2016, vol. 16, pages 3866-3884).
The teachings of Idegami et al. have already been discussed above.  
The artisans, while teaching that real time PCR can be performed on their device do not disclose that some of the droplets comprises only one copy of the target nucleic acid.
Ahrberg et al. teach a method of performing digital PCR amplification on a microfluidic chip (“digital PCR divides the sample into hundreds to thousands of sub-samples … partitioned and sub-samples contain less than one molecule of DNA on average with the molecule distribution following a Poisson distribution”, page 3877, 1st column, 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Idegami et al. with the teachings of Ahrberg et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Utilizing the device of Idegami et al. which is expressly disclosed as performing quantitative PCR in droplets in micro-volume for other prior art known amplification reactions, such as digital PCR would have been an obvious application as evidenced by Ahrberg et al. given that the method disclosed by Idegami et al. provided the means of generating emulsion droplets comprising target nucleic acids therein.  Therefore, providing a serial dilution of samples in the device of Idegami et al. so as to provide droplets exhibiting Poisson distribution for the purpose of performing digital PCR would also have yielded the same predictable outcome, rendering the invention as claimed prima facie obvious.
Conclusion
	Claims 4 and 9 are free of prior art, but objected to for being dependent on a rejected base claim.
	Claim 4 is free of prior art because the prior art simply does not teach nor motivate a first temperature zone to be changed as presently claimed.  While Idegami et al. (of record) teach a device which comprises two separate temperature zones at a respective end of the amplification chamber, wherein the amplification chamber is inverted repeatedly so as to subject the amplification droplets therein to temperature-cycle, the artisans do not teach that one of the temperature zone be changed while the droplets are located on the “other” temperature zone. There simply is no teaching to do so by Idegami et al. nor a reason to do so.
	Claim 9 is free of prior art because the claimed method step is not combinable in the way the method disclosed by Idegami et al. works.  Idegami et al. provides a PCR reagent which already comprises the necessary elements for PCR, which includes enzymes.  Therefore, one of ordinary skill in the art would not be motivated to generate emulsion droplets in the method of Idegami et al. where some of the droplets do not comprise a catalyzing enzyme.	
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 17, 2022
/YJK/